Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/05/2022, with respect to the objections of claims 2-3 and 11-12 have been fully considered and are persuasive.  The objection of claims 2-3 and 11-12 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 05/05/2022, with respect to 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not render obvious the combinations set forth in claim 1, 10, and 18.
In particular, for claim 1, the prior art of record does not disclose or render obvious an automatic transmission comprising the combination of features “the control valve body is adapted to: direct oil flow from the control valve body into the torque converter through the first control circuit and the first oil path, and out from the torque converter through the second oil path to the second control circuit and back to the control valve body when the torque converter clutch is open; and direct oil flow from the control valve body into the torque converter clutch through the second control circuit and the third oil path, direct oil flow from the control valve body into the torque converter through the orifice, and direct oil flow out of the torque converter back to the control valve body through the first oil path and the first control circuit, when the torque converter clutch is applied” in combination with other claim limitations. For example, it was possible to modify Tsukamoto with Noda et al. (US 20090241531 A1) to include the control structure as in Noda, (e.g., control valves 5, 6, 7) and all connected pathways to the three inlet/outlets of the torque converter (4a, 4b, 4c in Noda; 16, 17, 90 in Tsukamoto). The control structure of Noda also teaches the oil flowing into the torque converter through the oil paths in one direction but lack the oil flowing through the oil paths torque converter in the reverse direction while the clutch is being applied.
In particular, for claim 10, the prior art of record does not disclose or render obvious an automatic transmission comprising the combination of features “the torque wherein oil flows into the torque converter through the first oil path, and oil flows out from the torque converter through the second oil path and the orifice when the torque converter clutch is open; and oil flows into the torque converter clutch through the third oil path, oil flows into the torque converter through the orifice, and oil flows out of the torque converter through the first oil path when the torque converter clutch is applied” in combination with other claim limitations. The control structure of Noda teaches the oil flowing into the torque converter through the oil paths in one direction but lack the oil flowing through the oil paths of torque converter in the reverse direction while the clutch is being applied. 
In particular, for claim 18, the prior art of record does not disclose or render obvious an automatic transmission comprising the combination of features “an orifice that provides a fluid connection between the second control circuit and the torque converter; wherein the valve body: directs oil flow from the valve body into the torque converter through the first control circuit and the first oil path, and out from the torque converter through the second oil path and the orifice to the second control circuit and back to the valve body when the torque converter clutch is open; and directs oil flow from the valve body into the piston apply chamber through the second control circuit and the third oil path to fill the piston apply chamber and actuate the torque converter clutch piston and apply the torque converter clutch, directs oil flow from the valve body into the torque converter through the second control circuit and the orifice, and directs oil flow out of the torque converter back to the valve body through the first oil path and the first control circuit, when the torque converter clutch is applied; wherein the flow of oil through the torque converter when the torque converter clutch is open is greater than the flow of oil through the torque converter when the torque converter clutch is applied” in combination with other claim limitations. The closest prior art of Tsukamoto in view of Noda teaches a similar structure and some similar controls. For example, the control structure of Noda teaches the oil flowing into the torque converter through the oil paths in one direction but lack the oil flowing through the oil paths of torque converter in the reverse direction while the clutch is being applied. The controls of Noda also lack the oil flowing through the torque converter is greater when the clutch is open than when the clutch is applied.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/
Examiner, Art Unit 3656                                                                                                                                                                                             
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656